DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after October 16, 2018, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on October 16, 2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
3.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  Misnumbered claims 1-47 must be renumbered (missing claim 31). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
                          is not identically disclosed as set forth in section 102, if the differences between the claimed
 invention and the prior art are such that the claimed invention as a whole would have been obvious
 before the effective filing date of the claimed invention to a person having ordinary skill in the art
 to which the claimed invention pertains. Patentability shall not be negated by the manner in which
                         the invention was made.


4.	Claims 1-5, 11-20, 22-30, 34-39, & 42-47 are rejected under 35 U.S.C 103 as being unpatentable over Ashrafi (US 20170138851 A1) in view of Liu (X-ray pulsar/Doppler difference integrated navigation for deep space exploration with unstable solar spectrum - provided by applicant).

Regarding claim 1, Ashrafi teaches an apparatus, comprising: 
an optical telescope configured to receive light from an RSO the light comprising sunlight having been absorbed and emitted, reflected, or both, by the RSO (receives light beam and transmitted through the telescope, figure 33, [189]);
a spectrometer comprising a sun-staring sensor (spectrometer, figure 69, [238], [241], [303], & [316]), the spectrometer configured to determine spectra of direct sunlight (spectrometers analyze the spectral distribution of light emitted, [241], [259], [321] & [322]); 
a database storing known spectra for RSOs that have previously been observed (a database, [108], [181] & [182]); and 
a computing system in communication with the optical telescope, the spectrometer, and the database (Figure 31, [180], disclose communications between various devices and collect information to be stored) the computing system configured to: 
a detector is used to measure the spectrum of light, fig. 27, [152], [175], & [241]), the spectra comprising a set of absorption lines (Figures 73, 74A & 74B, disclose the sunlight absorbed lines).

However Ashrafi does not teach the apparatus to be a space optical platform configured to monitor resident space objects (RSOs) and  
calculate a range rate of the RSO based on a relativistic Doppler shift in a frequency of the spectra of the light from the RSO, shows the relativistic Doppler shift determined by comparing the set of absorption lines of the spectra of the RSO with a set of absorption lines from the spectra of the direct sunlight and calculating a difference between the sets of absorption lines.  

Liu is an analogous art pertinent to the problem to be solved in this application and teaches a space optical platform (X-ray pulsar navigation system, [3], & pages 145-149) configured to monitor resident space objects (RSOs), and calculate a range rate of the RSO based on a relativistic Doppler shift in a frequency of the spectra of the light from the RSO ([4], page 145, discloses measuring the Doppler frequency shift), the relativistic Doppler shift determined by comparing the set of absorption lines of the spectra of the RSO with a set of absorption lines from the spectra of the direct sunlight and calculating a difference between the sets of absorption lines (page 145, discloses using the spectrometer to measure the Doppler difference of spectra from Mars and of the sun). 


Regarding claim 2, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 1, wherein the computing system is further configured to compare the absorption lines (Figures 73, 74A & 74B of Ashrafi, disclose the sunlight absorbed lines) from the spectra of the RSO with a database of spectra from known materials and/or systems ([108] of Ashrafi, disclose comparison of data in the database with known materials).  

Regarding claim 3, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 1, wherein the computing system (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) is further configured to identify the RSO for sensing ([3], 146-149, of Liu, X-ray pulsar navigation system utilizes the X-ray sensor to collect position and velocity of an RSO).

Regarding claim 4, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 1, wherein the computing system (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) is further configured to pulsar navigation system, [3] & page 146, of Liu) comprising position and velocity information ([3] & page 146, of Liu, discloses information of position and velocity of a spacecraft in the pulsar navigation system) the RSO position propagated to an observation time (x-ray pulsar observation period, table 3, page 148, of Liu) to estimate sensor look angles and cue the sensor (X-ray sensor, [3], & pages 146-149, of Liu).

Regarding claim 5, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 1, wherein the computing system is further configured to: 
determine whether spectra for the RSO were previously measured by comparing the spectra of the RSO to known RSO spectra in the database ([108] of Ashrafi, disclose comparison of data in the database with known materials); 
when the spectra for the RSO were previously measured, retrieve the spectra absorption lines (Figures 73, 74A & 74B, of Liu, disclose the light absorbed lines) and material characteristics for the RSO; and 
when the spectra for the RSO were not previously measured, estimate the spectra absorption lines (Figures 73, 74A & 74B, of Ashrafi, disclose the sunlight absorbed lines) and material characteristics of the RSO.  

Regarding claim 11, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 1, wherein the computing system (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) is further configured time of arrival, [3], & pages 146-149, of Liu) of directly measured solar illumination intensity fluctuations (unstable solar spectrum , [4], & pages 146-149, of Liu) of solar lighting amplitude fluctuations extracted from a sun-staring sensor (X-ray sensor, [3], & pages 146-149, of Liu).

Regarding claim 12 , Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 11, wherein the computing system (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) is further configured to: use the solar illumination intensity fluctuations (unstable solar spectrum, [4], & pages 146-149, of Liu) to build a reference signal from the sun (radiation signals, [3] & pages 146-147, of Liu) and a shifted signal (frequency shift, [4] & 145, of Liu) from the RSO (spacecraft, [1], [2], & pages 145-147, of Liu)  for TDOA (time of arrival, [3], & pages 146-149, of Liu) calculations: and calculate the TDOA (time of arrival, [3], & pages 146-149, of Liu) using the reference signal (radiation signals, [3] & pages 146-147, of Liu) and the shifted signal (frequency shift, [4] & 145, of Liu).

Regarding claim 13, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 12, wherein the reference signal (radiation signals, [3] & pages 146-147, of Liu) comprises solar illumination intensity fluctuations (unstable solar spectrum , [4], & pages 146-149, of Liu) measured directly by a sun-staring sensor (X-ray sensor, [3], & pages 146-149, of Liu) and the shifted signal frequency shift, [4] & 145, of Liu) comprises amplitude fluctuations in sunlight reflected by the RSO (solar light reflected by the Mars, pages 145-146, of Liu).

Regarding claim 14, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 11, wherein the computing system is further configured to: calculate a relative location of the RSO (Page 145 of Liu, discloses how the position and range of the RSO can be obtained) by multiplying the TDOA (time of arrival, [3], & pages 146-149, of Liu) by the speed of light (speed of light, page 145, of Liu) to obtain a range and combining the obtained range with right ascension (right ascension, table 1 & page 147, of Liu) and declination angular measurements (declination angle, table 1 & page 147, of Liu) of the RSO: and output an observation.  

Regarding claim 15, Ashrafi in view of Liu teaches the space optical platform of claim 14, wherein the observation comprises a time of observation (x-ray pulsar observation period, table 3, page 148, of Liu), the right ascension (right ascension, table 1 & page 147, of Liu) and declination angles (declination angle, table 1 & page 147, of Liu) of the23 RSO relative to the space optical platform, the range (range from the solar system barycenter, page 146, of Liu) from the space optical platform to the RSO, the range rate ([4], page 145, of Liu, discloses measuring the Doppler frequency shift) of the RSO relative to the space optical platform, and a position of the space optical platform in Earth-fixed coordinates (Position of the solar system barycenter relative to the sun center, pages 145-149, of Liu).

claim 16, Ashrafi in view of Liu teaches the space optical platform of claim 15, wherein the computing system is further configured to: perform differential correction and an orbit update based on the observation (Page 147, of Liu, discloses the Doppler difference navigation and X-ray pulsar navigation perform the Doppler difference velocity and it is utilized to update the state (position and velocity of spacecraft) of the Extend Kalman filter).  

Regarding claim 17, Ashrafi in view of Liu teaches the space optical platform of claim 11, wherein the computing system is further configured to: update an orbit of the RSO (page 147, of Liu, discloses an update of an orbit information) based on the calculated range (range from the solar system barycenter, page 146, of Liu), the calculated range rate ([4], page 145, of Liu, discloses measuring the Doppler frequency shift), a right ascension angle (right ascension, table 1 & page 147, of Liu), and a right declination angle (declination angle, table 1 & page 147, of Liu)

Regarding claim 18, Ashrafi in view of Liu teaches the space optical platform of claim 17, wherein the orbit comprises an orbital element set (orbital elements, table 1 & page 147, of Liu) comprising an epoch time (real-time, [1-2] & page 145, of Liu), an inclination (Inclination, table 1, page 145, of Liu), an eccentricity (eccentricity, table 1, page 145, of Liu), a right ascension of an ascending node (Right ascension of ascending node, table 1, page 145, of Liu), an argument of perigee (argument of periapsis, table 1, page 145, of Liu), a mean anomaly (true anomaly, table 1, page 145, of Liu), and a mean motion (semimajor axis, table 1, page 145, of Liu).  

Regarding claim 19, Ashrafi in view of Liu teaches the space optical platform of claim 17, wherein the orbit comprises a state vector (state vector, page 147, of Liu) comprising an epoch time (real-time, [1-2] & page 145, of Liu), an RSO position (Mar’s explorer position, page 147, of Liu) and an RSO velocity (Mar’s explorer velocity, page 147, of Liu).  

Regarding claim 20, Ashrafi teaches an apparatus comprising: 
24an optical telescope comprising primary sensors (telescope, figure 33, [189]), the optical telescope configured to receive light from an RSO (receives light beam and transmitted through the telescope, figure 33, [189]), the light comprising sunlight having been absorbed and emitted, having been reflected, or both, by the RSO (Figures 73, 74A & 74B, disclose the sunlight absorbed lines); 
a spectrometer comprising a sun-staring sensor (spectrometer, figure 69, [238], [241], [303], & [316]), the spectrometer configured to determine spectra of direct sunlight (spectrometers analyze the spectral distribution of light emitted, [241], [259], [321] & [322]); 
a database storing known spectra for RSOs that have previously been observed (a database, [108], [181] & [182]); and 
a computing system in communication with the optical telescope, the spectrometer, and the database (Figure 31, [180], disclose communications between various devices to collect and distribute information to be stored), 
a space optical platform configured to monitor resident space objects (RSOs) and the computing system configured to: 
calculate a range of the RSO by calculating a time difference of arrival (TDOA) of directly measured solar illumination intensity fluctuations of solar lighting amplitude fluctuations extracted from a sun-staring sensor.

Liu is an analogous art pertinent to the problem to be solved in this application and teaches space optical platform (X-ray pulsar navigation system, [3], & pages 145-149) configured to monitor resident space objects (RSOs), comprising: the computing system configured to: calculate a range (range from the solar system barycenter, of Liu, page 146) of the RSO by calculating a time difference of arrival (TDOA) (time of arrival, of Liu, [3] & pages 146-149) of directly measured solar illumination intensity fluctuations (unstable solar spectrum, of Liu, [4] & pages 146-149) of solar lighting amplitude fluctuations extracted from a sun-staring sensor (X-ray sensor, of Liu, [3] & pages 146-149).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi to incorporate the teachings of Liu to include a space optical platform or system configured to monitor RSOs like Mars and spacecraft and measures the Doppler frequency shift which can be utilized to estimate the velocity of a spacecraft with respect to an RSO. 

claim 22, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149 of Liu) of claim 20, wherein the computing system is further configured to: use the solar illumination intensity fluctuations (unstable solar spectrum, [4], & pages 146-149, of Liu) to build a reference signal from the sun (radiation signals, [3] & pages 146-147, of Liu) and a shifted signal (frequency shift, [4] & 145, of Liu) from the RSO for TDOA calculations (time of arrival, [3], & pages 146-149, of Liu); and calculate the TDOA (time of arrival, [3], & pages 146-149, of Liu) using the reference signal (radiation signals, [3] & pages 146-147, of Liu) and the shifted signal (frequency shift, [4] & 145, of Liu).

Regarding claim 23, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 22, wherein the reference signal (radiation signals, [3] & pages 146-147, of Liu) comprises solar illumination intensity fluctuations (unstable solar spectrum, [4], & pages 146-149, of Liu) measured directly by a sun-staring sensor (X-ray sensor, [3], & pages 146-149, of Liu) and the shifted signal (frequency shift, [4] & 145, of Liu) comprises amplitude fluctuations in sunlight reflected by the RSO (solar light reflected by the Mars, pages 145-146, of Liu). 

Regarding claim 24, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 22, wherein the computing system is further configured to: calculate a relative location of the RSO (Page 145, of Liu, discloses how the position and range of the RSO can be obtained) by multiplying the TDOA (time of arrival, [3], & pages 146-149, of Liu) by the speed of light (speed of light, page 145, of Liu) to obtain a range and combining the obtained range with right ascension (right ascension, table 1 & page 147, of Liu) and declination angular measurements (declination angle, table 1 & page 147, of Liu) of the RSO: and output an observation.  


Regarding claim 25, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 24, wherein the observation comprises a time of observation (x-ray pulsar observation period, table 3, page 148, of Liu), the right ascension (right ascension, table 1 & page 147, of Liu) and declination angles (declination angle, table 1 & page 147, of Liu) of the RSO relative to the space optical platform, the range (range from the solar system barycenter, page 146, of Liu) from the space optical platform to the RSO, a range rate of the RSO relative to the space optical platform ([4], page 145, of Liu, discloses measuring the Doppler frequency shift), and a position of the space optical platform in Earth-fixed coordinates (Position of the solar system barycenter relative to the sun center, pages 145-149, of Liu).  

Regarding claim 26, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 24, wherein the computing system is further configured to: perform differential correction and an orbit update based on the observation (Page 147, of Liu, discloses the Doppler difference navigation and X-ray pulsar navigation perform the Doppler difference velocity and it is utilized to update the state (position and velocity of spacecraft) of the Extend Kalman filter).

claim 27, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 20, wherein the computing system is further configured to: 26update an orbit of the RSO (page 147, of Liu, discloses an update of an orbit information) based on the calculated range (range from the solar system barycenter, page 146, of Liu), the calculated range rate ([4], page 145, of Liu, discloses measuring the Doppler frequency shift), a right ascension angle (right ascension, table 1 & page 147, of Liu), and a right declination angle (declination angle, table 1 & page 147, of Liu).  

Regarding claim 28, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 17, wherein the orbit comprises an orbital element set (orbital elements, table 1 & page 147, of Liu) comprising an epoch time (real-time, [1-2] & page 145, of Liu), an inclination (Inclination, table 1, page 145, of Liu), an eccentricity (eccentricity, table 1, page 145, of Liu), a right ascension of an ascending node (Right ascension of ascending node, table 1, page 145, of Liu), an argument of perigee (argument of periapsis, table 1, page 145, of Liu), a mean anomaly (true anomaly, table 1, page 145, of Liu), and a mean motion (semimajor axis, table 1, page 145, of Liu). 

Regarding claim 29, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 27, wherein the orbit comprises a state vector (state vector, page 147, of Liu) comprising an epoch time (real-time, [1-2] & page 145), an RSO position (Mar’s explorer position, page 147, of Liu) and an RSO velocity (Mar’s explorer velocity, page 147, of Liu).

Regarding claim 30, Ashrafi teaches an apparatus comprising:
 an optical telescope configured to receive light from a resident space object (RSO), the light comprising sunlight having been absorbed and emitted, reflected, or both, by the RSO (telescope, figure 33, [189]); 
a database storing known spectra for RSOs that have previously been observed (a database, [108], [181] & [182]); and
a computing system in communication with the optical telescope and the database (Figure 31, [180], disclose communications between various devices to collect and distribute information to be stored), the computing system configured to: 
retrieve the known spectra for the RSO from the database (a database, [108], [181] & [182]), the spectra comprising a set of absorption lines (Figures 73, 74A & 74B, disclose the sunlight absorbed lines), and 

However, Ashrafi does not teach an apparatus to be a space optical platform calculate a range rate of the RSO based on a relativistic Doppler shift in a frequency of spectra of light from the RSO, the relativistic Doppler shift determined by comparing the set of absorption lines of the spectra of the RSO with a 27 set of absorption lines from the spectra of the direct sunlight and calculating a difference between the sets of absorption lines.  

Liu is an analogous art pertinent to the problem to be solved in this application and teaches a space optical platform comprising (X-ray pulsar navigation system, [3], & pages 145-149): calculate a range rate of the RSO based on a relativistic Doppler shift in a frequency of spectra of light from the RSO (([4], page 145, discloses measuring the Doppler frequency shift), the relativistic Doppler shift determined by comparing the set of absorption lines of the spectra of the RSO with a 27 set of absorption lines from the spectra of the direct sunlight and calculating a difference between the sets of absorption lines (page 145, discloses using the spectrometer to measure the Doppler difference of spectra from Mars and of the sun).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi to incorporate the teachings of Liu to include a space optical platform or system configured to monitor RSOs like Mars and spacecraft and measures the Doppler frequency shift which can be utilized to estimate the velocity of a spacecraft with respect to an RSO. 

Regarding claim 34, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 30, wherein the computing system is further configured to: calculate a range of the RSO by calculating a time difference of arrival (TDOA) (time of arrival, [3], & pages 146-149, of Liu) of directly measured solar illumination intensity fluctuations (unstable solar spectrum, [4], & pages 146-149, of Liu) of solar lighting amplitude fluctuations extracted from a sun-staring sensor (X-ray sensor, [3], & pages 146-149, of Liu).

Regarding claim 35, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 34, wherein the computing unstable solar spectrum, [4], & pages 146-149, of Liu) to build a reference signal from the sun (radiation signals, [3] & pages 146-147) and a shifted signal (frequency shift, [4] & 145, of Liu) from the RSO for TDOA calculations; and calculate the TDOA (time of arrival, [3], & pages 146-149, of Liu) using the reference signal (radiation signals, [3] & pages 146-147, of Liu) and the shifted signal (frequency shift, [4] & 145), wherein the reference signal (radiation signals, [3] & pages 146-147, of Liu) comprises solar illumination intensity fluctuations (unstable solar spectrum, [4], & pages 146-149, of Liu) measured directly by a sun-staring sensor (X-ray sensor, [3], & pages 146-149) and the shifted signal (frequency shift, [4] & 145, of Liu) comprises amplitude fluctuations in sunlight reflected by the RSO (solar light reflected by the Mars, pages 145-146, of Liu).  

Regarding claim 36, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 35, wherein the computing system is further configured to: calculate a relative location of the RSO by multiplying the TDOA (time of arrival, [3], & pages 146-149, of Liu) by the speed of light (speed of light, page 145, of Liu) to obtain a range and combining the obtained range with right ascension (right ascension, table 1 & page 147, of Liu) and declination angular measurements (declination angle, table 1 & page 147, of Liu) of the RSO; and output an observation comprising a time of observation (x-ray pulsar observation period, table 3, page 148, of Liu), the right ascension (right ascension, table 1 & page 147, of Liu), and declination angles (declination angle, table 1 & page 147, of Liu ) of the RSO relative to the space optical platform, the range from the space optical platform to the RSO, the range rate ([4], page 145, of Liu, discloses measuring the Doppler frequency shift) of the RSO relative to the space optical platform, and a position of the space optical platform in Earth-fixed coordinates (Position of the solar system barycenter relative to the sun center, pages 145-149, of Liu).

Regarding claim 37, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 36, wherein the computing system is further configured to: perform differential correction and an orbit update based on the observation (Page 147, of Liu, discloses the Doppler difference navigation and X-ray pulsar navigation perform the Doppler difference velocity and it is utilized to update the state (position and velocity of spacecraft) of the Extend Kalman filter).  

Regarding claim 38, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 30, wherein the computing system is further configured to: update an orbit of the RSO (page 147, of Liu, discloses an update of an orbit information) based on the calculated range rate ([4], page 145, of Liu, discloses measuring the Doppler frequency shift), a right ascension angle (right ascension, table 1 & page 147, of Liu), and a right declination angle (declination angle, table 1 & page 147, of Liu).  

Regarding claim 39, Ashrafi teaches a computing system, comprising: memory storing computer program instructions (programmable Spatial Light Modulator (SLM), [185]); and at least one processor (processor, abstract, [11], [109], & [175]) communicably coupled to the 
However, Ashrafi does not calculate a range rate of a resident space object (RSO) based on a relativistic Doppler shift in a frequency of measured spectra of light from the RSO, the relativistic Doppler shift determined by: comparing a set of absorption lines of the measured spectra of the RSO with a set of absorption lines from spectra of direct sunlight, and calculating a difference between the sets of absorption lines.

Liu is an analogous art pertinent to the problem to be solved in this application and teaches calculate a range rate of a resident space object (RSO) based on a relativistic Doppler shift in a frequency of measured spectra of light from the RSO ([4], page 145, discloses measuring the Doppler frequency shift), the relativistic Doppler shift determined by: comparing a set of absorption lines of the measured spectra of the RSO with a set of absorption lines from spectra of direct sunlight, and calculating a difference between the sets of absorption lines (page 145, discloses using the spectrometer to measure the Doppler difference of spectra from Mars and of the sun).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi to incorporate the teachings of Liu to include a space optical platform or system configured to monitor RSOs like Mars and spacecraft and measures the Doppler frequency shift which can be utilized to estimate the velocity of a spacecraft with respect to an RSO. 

claim 42, Ashrafi in view of Liu teaches the computing system (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 39, wherein the at least one processor is further configured to: calculate a range of the RSO by calculating a time difference of arrival (TDOA) (time of arrival, [3], & pages 146-149, of Liu) of directly measured solar illumination intensity fluctuations (unstable solar spectrum , [4], & pages 146-149, of Liu) of solar lighting amplitude fluctuations.

Regarding claim 43, Ashrafi in view of Liu teaches the computing system of claim 42, wherein the at least one processor is further configured to: use the solar illumination intensity fluctuations (unstable solar spectrum , [4], & pages 146-149, of Liu) to build a reference signal (radiation signals, [3] & pages 146-147, of Liu) from the sun and a shifted signal (frequency shift, [4] & 145, of Liu) from the RSO for TDOA (time of arrival, [3], & pages 146-149, of Liu) calculations; and calculate the TDOA (time of arrival, [3], & pages 146-149, of Liu) using the reference signal (radiation signals, [3] & pages 146-147, of Liu) and the shifted signal (frequency shift, [4] & 145, of Liu), wherein the reference signal (radiation signals, [3] & pages 146-147, of Liu) comprises solar illumination intensity fluctuations (unstable solar spectrum , [4], & pages 146-149, of Liu) measured directly by a sun-staring sensor (X-ray sensor, [3], & pages 146-149, of Liu) and the shifted signal (frequency shift, [4] & 145, of Liu) comprises amplitude fluctuations in sunlight reflected by the RSO (solar light reflected by the Mars, pages 145-146, of Liu).  

Regarding claim 44, Ashrafi in view of Liu teaches the computing system of claim 42, wherein the at least one processor is further configured to: calculate a relative location of the time of arrival, [3], & pages 146-149, of Liu) by the speed of light (speed of light, page 145, of Liu) to obtain a range and combining the obtained range with right ascension (right ascension, table 1 & page 147, of Liu) and declination angular measurements (declination angle, table 1 & page 147, of Liu) of the RSO; and output an observation comprising a time of observation (x-ray pulsar observation period, table 3, page 148, of Liu), the right ascension (right ascension, table 1 & page 147, of Liu) and declination angles (declination angle, table 1 & page 147, of Liu) of the RSO relative to the space optical platform, the range (range from the solar system barycenter, page 146, of Liu) from the space optical platform to the RSO, the range rate ([4], page 145, of Liu, discloses measuring the Doppler frequency shift) of the RSO relative to the space optical platform, and a position of the space optical platform in Earth-fixed coordinates (Position of the solar system barycenter relative to the sun center, pages 145-149, of Liu).  


Regarding claim 45, Ashrafi in view of Liu teaches the computing system of claim 44, wherein the at least one processor is further configured to: perform differential correction and an orbit update based on the observation (Page 147, of Liu, discloses the Doppler difference navigation and X-ray pulsar navigation perform the Doppler difference velocity and it is utilized to update the state (position and velocity of spacecraft) of the Extend Kalman filter). 
 
Regarding claim 46, Ashrafi in view of Liu teaches the computing system of claim 42, wherein the at least one processor is further configured to: 26update an orbit of the RSO (page 147, of Liu, discloses an update of an orbit information) based on the calculated range (range from the solar system barycenter, page 146, of Liu), the calculated range rate ([4], page 145, of Liu, discloses measuring the Doppler frequency shift), a right ascension angle (right ascension, table 1 & page 147, of Liu), and a right declination angle (declination angle, table 1 & page 147, of Liu).  

Regarding claim 47, Ashrafi in view of Liu teaches the computing system of claim 46, wherein the orbit comprises an orbital element set (orbital elements, table 1 & page 147, of Liu) comprising an epoch time (real-time, [1-2] & page 145, of Liu), an inclination (Inclination, table 1, page 145, of Liu), an eccentricity (eccentricity, table 1, page 145, of Liu), a right ascension of an ascending node (Right ascension of ascending node, table 1, page 145, of Liu), an argument of perigee (argument of periapsis, table 1, page 145, of Liu), a mean anomaly (true anomaly, table 1, page 145, of Liu), and a mean motion (semimajor axis, table 1, page 145, of Liu); or 32 a state vector (state vector, page 147, of Liu) comprising an epoch time (real-time, [1-2] & page 145, of Liu), an RSO position (Mar’s explorer position, page 147, of Liu) and an RSO velocity (Mar’s explorer velocity, page 147, of Liu).


5.	Claims 6, 7, 8, 9, 21, 32, 33 & 40 are rejected under 35 U.S.C 103 as being unpatentable over Ashrafi (US 20170138851 A1) in view of Liu (X-ray pulsar/Doppler difference integrated navigation for deep space exploration with unstable solar spectrum) as applied to claims 1, 20, 30, and 39 respectively above and further in view of Hays (US 20120274937 A1).  
claim 6, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 1, wherein the computing system is further configured to perform a measurement subprocess, comprising: acquiring the RSO ([1], [3], pages 146-147, discloses obtaining an information of a spacecraft); and on the spectrometer (spectrometer, pages 145 & 147, of Liu).

However, Ashrafi in view of Liu fails to disclose centering and focusing the RSO on a focal plane of the optical telescope. 

Hays is an analogous art pertinent to the problem to be solved in this application and teaches centering and focusing the RSO on a focal plane of the optical telescope (focal plane, figures 102b-102c, & 103b-103c, [228], [233-234], [238], [244], & [246]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Liu to incorporate the teachings of Hays to include centering and focusing of the RSO on a focal plane for an immediate image detection.

Regarding claim 7, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 1 wherein the determining of the range rate ([498-500] of Liu, discloses measuring the Doppler frequency shift) by the computing system further comprises: averaging a reflected spectrum across a plurality of collected image frames (acquiring image frames, [431], of Hays) and comparing the absorption [108] of Ashrafi, disclose comparison of data in the database with known materials).

However, Ashrafi in view of Liu fail to disclose averaging a reflected spectrum across a plurality of collected image frames.

Hays is an analogous art pertinent to the problem to be solved in this application and teaches averaging a reflected spectrum across a plurality of collected image frames (acquiring image frames, [431]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Liu to incorporate the teachings of Hays to include acquiring image frames with respect to the range resolution of the image. 


Regarding claim 8, Ashrafi in view of Liu and Hays teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 7, wherein the image frames are two-dimensional projections (two-dimensional photodetector arrays, [243], of Hays) of all light signals within a sensor field-of-view (photodetectors, [257-259], of Hays) integrated over a period of time.



Regarding claim 9, Ashrafi in view of Liu and Hays teach the space optical platform  (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 8, wherein the period of time is less than one second ([431] of Hays, discloses frame time is acquired in milliseconds, microseconds, and nanoseconds).

Regarding claim 21, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 20, wherein the computing system is further configured to perform a measurement subprocess, comprising:
 acquiring the RSO ([1], [3], pages 146-147, of Liu, discloses obtaining an information of a spacecraft); and on the (spectrometer, pages 145 & 147, of Liu).  

However, Ashrafi in view of Liu fails to disclose centering and focusing the RSO on a focal plane of the optical telescope.
Hays is an analogous art pertinent to the problem to be solved in this application and teaches centering and focusing the RSO on a focal plane of the optical telescope (focal plane, figures 102b-102c, & 103b-103c, [228], [233-234], [238], [244], & [246]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Liu to incorporate the teachings of Hays to include centering and focusing of the RSO on a focal plane for an immediate image detection.

claim 32, Ashrafi in view of Liu teaches the space optical platform (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 30, wherein the computing system is further configured to perform a measurement subprocess, comprising: acquiring the RSO ([1], [3], pages 146-147, of Liu, discloses obtaining an information of a spacecraft); and on the spectrometer (spectrometer, pages 145 & 147, of Liu).  
However, Ashrafi in view of Liu fails to disclose centering and focusing the RSO on a focal plane of the optical telescope. 
Hays is an analogous art pertinent to the problem to be solved in this application and teaches centering and focusing the RSO on a focal plane of the optical telescope (focal plane, figures 102b-102c, & 103b-103c, [228], [233-234], [238], [244], & [246]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Liu to incorporate the teachings of Hays to include centering and focusing of the RSO on a focal plane of the optical telecsope for an immediate image detection.

Regarding claim 33, Ashrafi in view of Liu teaches the space optical platform ((X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 30, wherein the determining of the range rate ([498-500] of Liu, discloses measuring the Doppler frequency shift) by the computing system further comprises: comparing the absorption lines of the spectra of the RSO with material absorption values in the database (a database, [108], [181] & [182], of Ashrafi).

averaging a reflected spectrum across a plurality of collected image frames.

Hays is an analogous art pertinent to the problem to be solved in this application and teaches averaging a reflected spectrum across a plurality of collected image frames (acquiring image frames, [431]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Liu to incorporate the teachings of Hays to include acquiring image frames with respect to the range resolution of the image. 

Regarding claim 40, Ashrafi in view of Liu teaches the computing system (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claim 39, wherein the determining of the range rate ([498-500], of Liu, discloses measuring the Doppler frequency shift) further comprises: averaging a reflected spectrum across a plurality of collected image frames and comparing the absorption lines of the spectra of the RSO with material absorption values in the database, wherein the image frames are two-dimensional projections of all light signals within a sensor field-of-view integrated over a period of time of less than one second. 

	However, Ashrafi in view of Liu does not teach further comprises: averaging a reflected spectrum across a plurality of collected image frames and comparing the absorption lines of the spectra of the RSO with material absorption values in the database, wherein the image frames are 

	Hays is an analogous art pertinent to the problem to be solved in this application and teaches averaging a reflected spectrum across a plurality of collected image frames (acquiring image frames, [431] Hays) and comparing the absorption lines of the spectra of the RSO with material absorption values in the database ([209-213], & [215-218], compares new measurements to standard data in the database with respect to time and space), wherein the image frames are two-dimensional projections (two-dimensional photodetector arrays, [243]) of all light signals within a sensor field-of-view (photodetectors, [257-259]) integrated over a period of time of less than one second ([431], discloses frame time is acquired in milliseconds, microseconds, and nanoseconds).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Liu to include the method of Hays in order to improve the frame time and each transfer cycle.

5.	Claims 10 & 41 are rejected under 35 U.S.C 103 as being unpatentable over Ashrafi (US 20170138851 A1) in view of Liu (X-ray pulsar/Doppler difference integrated navigation for deep space exploration with unstable solar spectrum) as applied to claims 1 & 39 respectively above and further in view of Ling (University Physics volume 3). 

claims 10 & 41, Ashrafi in view of Liu the space optical platform (computing system) (X-ray pulsar navigation system, [3], & pages 145-149, of Liu) of claims 1 and 39 respectively, wherein the relativistic Doppler effect delta f is calculated by:
 
    PNG
    media_image1.png
    70
    154
    media_image1.png
    Greyscale
 
where fo is an observed frequency of light from the RSO, delta v is a difference in a velocity of the space optical platform and the RSO, and c is the speed of light, and the range rate ([4], page 145, of Liu, discloses measuring the Doppler frequency shift) is determined by delta f /fo.  

	Ling is an analogous art pertinent to the problem to be solved in this application and teaches, wherein the relativistic Doppler effect delta f is calculated by:
 
    PNG
    media_image1.png
    70
    154
    media_image1.png
    Greyscale
 (      
    PNG
    media_image2.png
    67
    128
    media_image2.png
    Greyscale
   chapter 39, Ling)

where fo is an observed frequency (fobs is an observe frequency, chapter 39, of Ling) of light from the RSO, delta v is a difference in a velocity (v is the velocity, chapter 39, of Ling) of the space optical platform and the RSO, and c is the speed of light (c is the speed of light, chapter 39, of Ling). 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to incorporate the teachings of Ling 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANA OWUSU ANSAH whose telephone number is (571)272-1557.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro, can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/NANA OWUSU ANSAH/Examiner, Art Unit 2863                                                                                

/SON T LE/Primary Examiner, Art Unit 2863